Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2022 has been entered.
 Response to Amendment
Claims 1-5 and 12-14are pending, and Claims 6-11 were previously cancelled. Claims 12-14 are new.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Whittemore (US 20110068025) in view of Lohmeier (US 20070036937), and in further view of Prussen (US 5251751).

    PNG
    media_image1.png
    469
    658
    media_image1.png
    Greyscale
Regarding Claim 1, Whittemore teaches “A tarpaulin kit (Fig. 1C “kit 10”) comprising: a receptacle (Fig. 1C “receptacle 11”); and a plurality of sheets of material (Fig. 1C “the sheet of material 201” Fig. 3A and 3B “first and second sheets of material 201A, 201B”), each sheet (Fig. 1C “the sheet of material 201”) sized to cover and protect a surface area (Fig. 1C “the sheet of material 201” is used to cover and protect the entry way, the door jams, widows and windowsill as see in Fig. 3D [0139] pictured), each sheet of material (Fig. 1C “the sheet of material 201”) within the kit (Fig. 1C “kit 10”) comprising a flexible material (Fig. 1C “the sheet of material 201” Fig. 3A and 3B “first and second sheets of material 201A, 201B;” it is inherent that “201,” “201A,” and “201B” are flexible for they are shown folded in Fig. 1C and unfolded Fig. 3A, 3B, and 3F.).” 
Whittemore does not teach “marked with a distinctive marking and color combination identifying a selected area.”
Lohmeier teaches a tarp-like construction sheet for covering. Lohmeier further teaches “marked with a distinctive marking and color combination (Fig. 3 “14” and “16” [0063] “the top and bottom layers will be distinguishable to the user by (two) distinct indicia such as visually different markings on the top and bottom layers, different colored stripes, different surface textures, or different overall colors.”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whittemore to incorporate the teachings of Lohmeier to include “different markings” and “different colors” on “top 14 and bottom 16 layers” (Lohmeier) to the “sheet of materials 201, 201A, and 201B” of Whittemore “provide two alternate operative surfaces for handling materials that require different protective characteristics.” [0063] and aesthetic appeal.
Lohmeier does not teach “identifying a particular standard-sized area.”
Prussen teaches “identifying a selected area (Fig. 2 and 3 [col. 2 lines 49-50] “blue, red, yellow, green and orange and are shown on the different rivets 16” [col. 2 lines 38-40] “has indicia 38 and 40 thereon indicating the length and matching color of the respective plurality of rivets 16 within the compartment 14.” [col. 2 lines 43-44] “has indicia 38 and 40 thereon indicating the length and matching color of the respective plurality of rivets 16 within the compartment 14.”[col. 1 line 8] “a color coded kit” col. 1 lines 36-39] “rivets by length in which the underside of the cover of the kit identifies the various different color coded rivets stored within the compartments within the kit for instant identification,”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whittemore in view of Lohmeier to incorporate the teachings of Prussen to use different colors on a product to indicate different sizes of the product through a “color coded kit” for “instant identification” to give meaning to the “different marking” and “colors” (Lohmeier) on the “sheets of material” with sizes ranging from “the group of dimensions” given by Whittemore to be properly used after they have been selected for its helpful having an object color coded, when removing objects for use therefrom, should any drop into an adjoining compartment the object can be easily seen by the user so that it will be obvious, that they are not in their proper place [col. 1 lines 39-45] and “is economical in cost to manufacture” [col.1 lines 49-50].


    PNG
    media_image2.png
    365
    596
    media_image2.png
    Greyscale
Regarding Claim 2, Whittemore teaches “The tarpaulin kit (Fig. 1C “kit 10”) according to claim 1, wherein each sheet of material (Fig. 1C  “the sheet of material 201”) is of a sufficient size to cover a sized selected area ([0139] pictured) and having dimensions selected from the group consisting of approximately 6' x 8' ([0139] pictured).”

Regarding Claim 4, Whittemore teaches “The tarpaulin kit (Fig. 1C “kit 10”) according to claim 1, wherein the flexible material (Fig. 1C “the sheet of material 201;” it is inherent that “201,” “201A,” and “201B” are flexible for they are shown folded in Fig. 1C and unfolded Fig. 3A, 3B, and 3F.) comprises paper, cotton, canvas, synthetic polymer, tarpaulin, or some combination thereof (Fig. 1C, 3A, 3B “201, 201A, 201B” [0035] “sheet of material comprises at least one of a mono-film sheet material, a poly-film sheet material, a plastic or synthetic sheet material, a cloth material, a canvas material and a reinforced plastic tarp material”).”

Regarding Claim 5, Whittemore teaches “The tarpaulin kit (Fig. 1C “kit 10”) according to claim 1, wherein each sheet of material (Fig. 1C “the sheet of material 201”).”
Whittemore does not teach “includes a graphic design and a color on at least one of a first surface or a second surface, the graphic design and color distinctively identifying a selected sized area.”
Lohmeier teaches “includes a graphic design and a color on at least one of a first surface (Fig. 3 “14”) or a second surface(Fig. 3 “16”), the graphic design and color distinctively (Fig. 3 “14” and “16” [0063] “the top and bottom layers will be distinguishable to the user by (two) distinct indicia such as visually different markings on the top and bottom layers, different colored stripes, different surface textures, or different overall colors.”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whittemore to incorporate the teachings of Lohmeier to include “different markings” and “different colors” on “top 14 and bottom 16 layers” (Lohmeier) to the “sheet of materials 201, 201A, and 201B” of Whittemore “provide two alternate operative surfaces for handling materials that require different protective characteristics.” [0063] and aesthetic appeal.
Lohmeier does not teach “identifying a particular standard-sized area.”
Prussen teaches “identifying a selected-sized area (Fig. 2 and 3 [col. 2 lines 49-50] “blue, red, yellow, green and orange and are shown on the different rivets 16” [col. 2 lines 38-40] “has indicia 38 and 40 thereon indicating the length and matching color of the respective plurality of rivets 16 within the compartment 14.” [col. 2 lines 43-44] “has indicia 38 and 40 thereon indicating the length and matching color of the respective plurality of rivets 16 within the compartment 14.”[col. 1 line 8] “a color coded kit” col. 1 lines 36-39] “rivets by length in which the underside of the cover of the kit identifies the various different color coded rivets stored within the compartments within the kit for instant identification,”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whittemore in view of Lohmeier to incorporate the teachings of Prussen to include to use different colors on a product to indicate different sizes of the product through a “color coded kit” for “instant identification” to give meaning to the “different marking” and “colors” (Lohmeier) on the “sheets of material” with sizes ranging from “the group of dimensions” given by Whittemore to be properly used after they have been selected for its helpful having an object color coded, when removing objects for use therefrom, should any drop into an adjoining compartment the object can be easily seen by the user so that it will be obvious, that they are not in their proper place [col. 1 lines 39-45] and “is economical in cost to manufacture” [col.1 lines 49-50].
Regarding Claim 12, the combination teaches wherein the tarpaulin kit (Fig. 1C “kit 10”) further includes a container Fig. 1C receptacle 11.
Regarding Claim 14, the combination teaches wherein the plurality of sheets of material (Fig. 1C “the sheet of material 201”) are of differing sizes [0139].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Whittemore (US '025) in view of Lohmeier (US '937), and in further view of Prussen (US '751) and Rittenour (US 20120128269).
Regarding Claim 3, Whittemore teaches “The tarpaulin kit (Fig. 1C “kit 10”) according to claim 1 wherein the area of each sheet of material (Fig. 1C “the sheet of material 201”).”
Whittemore does not teach “is polygonal, circular, or elliptical in shape.”
Rittenour teaches flexible support structure for collecting material. Rittenour further teaches “is polygonal, circular, or elliptical in shape ([0014] “Support structure 12 may include a quadrangle shape, for example a square or a rectangle.” and “12 may additionally and/or alternatively include all other shapes known to those skilled in the art, such as circular, elliptical, polyangular, etc.”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whittemore in view of Lohmeier, and in further view of Prussen to incorporate the teachings of Rittenour to include other shapes of quadrangle, circular, elliptical, and polyangular that “support structures 12” (Rittenour) can come in to the “sheet of material 201” of Whittemore to be able to fit better in different shaped areas and to help when “arranged into a rolled configuration (FIG. 3) and/or a carrying configuration (FIG. 4) to secure, compact and/or concentrate the debris. Apparatus 10 may further be arranged into the rolled configuration and/or the carrying configuration for lifting and dispensing the debris into a collection container” and aesthetic appeal of the consumer.1
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whittemore (US 20110068025) in view of Lohmeier (US 20070036937), and in further view of Prussen (US 5251751) as applied to claim 12 above, and further in view of Poole (US 8739444).

Regarding Claim 13, the combination teaches wherein the tarpaulin kit (Fig. 1C “kit 10”) in a container Fig. 1c kit 10.
The combination does not teach a display element positioned below the container.
Poole teaches a color coded system for storage. Poole further teaches a display element  Fig. 1 and 2 size indicating apertures 16 and labels 14 on each compartments 11 below the opening of compartments 11 positioned below the container Fig. 1 shows compartments 11 that can fit articles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Poole to have a coding system with compartments with labels to house multiple kits 10 with the sheets of material 201 (Whittemore) to easily and quickly sort, organize, and recognize the sheet size and shape in each compartment based on the label Poole [c.1 l.12-20] as seen by the size indicating apertures 16 and label 14 on the compartments 11 of the color coding system 1 of Poole

Response to Arguments
Applicant's arguments filed 10 have been fully considered but they are not persuasive.
In response to applicant's argument that Lohmeier is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, examiner replies that applicant teaches a sheet with markings for distinguishing certain characteristics and Lohmeier teaches a sheet with markings as described in the abstract and [0063] for distinguishing the material from others.
 Applicant argues on pg. 6 argues Whittemore, and examiner replies that Whittemore discloses that the kit 10 has “at least one sheet 201” [0136] meaning that the kit 10 can have multiple sheets and that the sheets can be sized as shown in the clip of para [00139]. Whittemore teaches a kit 10 with at least one sheet 201 sized as indicated in [0039]; and Lohmeier teaches a sheet with markings as described in the abstract and [0063] for distinguishing the material from others which It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whittemore to incorporate the teachings of Lohmeier to include “different markings” and “different colors” on “top 14 and bottom 16 layers” (Lohmeier) to the “sheet of materials 201, 201A, and 201B” of Whittemore “provide two alternate operative surfaces for handling materials that require different protective characteristics.” [0063] and aesthetic appeal; and Prussen teaches Fig. 2 and 3 [col. 2 lines 49-50] “blue, red, yellow, green and orange and are shown on the different rivets 16” [col. 2 lines 38-40] “has indicia 38 and 40 thereon indicating the length and matching color of the respective plurality of rivets 16 within the compartment 14.” [col. 2 lines 43-44] “has indicia 38 and 40 thereon indicating the length and matching color of the respective plurality of rivets 16 within the compartment 14.”[col. 1 line 8] “a color coded kit” col. 1 lines 36-39] “rivets by length in which the underside of the cover of the kit identifies the various different color coded rivets stored within the compartments within the kit for instant identification, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whittemore in view of Lohmeier to incorporate the teachings of Prussen to use different colors on a product to indicate different sizes of the product through a “color coded kit” for “instant identification” to give meaning to the “different marking” and “colors” (Lohmeier) on the “sheets of material” with sizes ranging from “the group of dimensions” given by Whittemore to be properly used after they have been selected for its helpful having an object color coded, when removing objects for use therefrom, should any drop into an adjoining compartment the object can be easily seen by the user so that it will be obvious, that they are not in their proper place [col. 1 lines 39-45] and “is economical in cost to manufacture” [col.1 lines 49-50]; and the combination results in a kit that has at least a sheet with markings and colors that are used to indicate the size and shape of the sheet.
Applicant argues claim 3 on pg. 7, and examiner replies to see bullets 1 and 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure..
US 20090188819 Carney, Jr and US 6497329 Johnson teach cubbies with labels to house articles for organization.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL E GUIDRY whose telephone number is (571)272-2040. The examiner can normally be reached Monday-Thursday 7:30am-5pm and Alternating Fridays 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/ABIGAIL ELIZABETH GUIDRY/Examiner, Art Unit 3736                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 2144.04(II) B. Changes in Shape: In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).